IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                      DIVISION ONE


STATf OF WASHINGTON,                           No. 73011-8-1                     o




                         Respondent,
                                                                                 CO
               v.                              UNPUBLISHED OPINION
                                                                                     ST.'

GARY CHARLES NESKEY,
                                                                                     ro
                                                                                     a •
                         Appellant.            FILED: July 18, 2016

      Schindler, J. — For the first time on appeal, Gary Charles Neskey argues the

mandatory deoxyribonucleic acid (DNA) fee statute is unconstitutional as applied to an
indigent defendant and violates equal protection. We considered and rejected the same
arguments in State v. Shelton, No. 72848-2-I, slip op. at 1 (Wash. Ct. App. June 20,
2016)| and State v. Lewis, No. 72637-4-I, slip op. at 1(Wash. Ct. App. June 27, 2016).
       Neskey also argues the court erred in ordering him to submit another DNA
sample. But Neskey does not show the court abused its discretion in ordering him to
submit a DNA sample. Lewis, slip op. at 10-11.

      And because the statement of additional grounds does not inform us of the

"nature and occurrence of[the] alleged errors," we do not consider it. RAP 10.10(c);
No. 73011-8-1/2


State v. Alvarado, 164 Wn.2d 556, 569, 192 P.3d 345 (2008).

      We affirm the judgment and sentence.




                                             ^Q^WP.Eer
WE CONCUR: